UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7420



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD DANE JEFFUS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
District Judge. (CR-92-184, CA-95-227-6)


Submitted:   January 20, 1998          Decided:     February 18, 1998


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)) and denying his various

post-decision motions. We have reviewed the record and the district

court's opinion accepting the recommendations of the magistrate
judge and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Jeffus, Nos. CR-
92-184; CA-95-227-6 (M.D.N.C. Feb. 11, Mar. 17, & July 18, 1997).

See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23,

1997) (No. 96-6298). Appellant's motions to supplement the record;

"for procedural relief with regard to issue preclusion"; for sanc-

tions; to file a formal brief; "for court to take judicial notice
of adjudicative facts"; and for summary reversal are denied. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2